Citation Nr: 0627522	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-36 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for anxiety with 
depression, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, 
postoperative, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As a matter of clarification, the record indicates that in 
October 2003, the veteran through his then-counsel of record 
submitted an application for TDIU and for post-traumatic 
stress disorder (PTSD).  The claim was denied by letter dated 
in September 2004.  However, while the veteran received 
notice of the denial, the forwarding letter does not reflect 
that the veteran's then-counsel received a copy of the rating 
decision or the letter.  Pursuant to 38 C.F.R. § 3.103(f), 
notification of decisions are to be afforded to the claimant 
and his representative, and such notice is to be in writing.  

In a letter received on October 4, 2004, the veteran's then-
counsel requested the status of the veteran's claim for TDIU, 
which the RO construed as a Notice of Disagreement.  A 
Statement of the Case was forwarded to the veteran and his 
then-counsel subsequently that month.  

In his timely Substantive Appeal, the veteran through his 
then-counsel advised that he desired to appeal all of the 
issues on the Statement of the Case dated in October 2004.  
However, the veteran's then-counsel also advised in his 
letter forwarding the Substantive Appeal  that he had not 
submitted a Notice of Disagreement with the September 2004 
rating decision, contrary to what he had advised in the 
Substantive Appeal contemporaneously filed.  

By letter dated in July 2000, the veteran was advised that 
his former counsel is no longer representing veterans before 
VA.  The veteran was advised of alternative means of 
representation, and that he had 30 days within which to 
obtain such representation, if he desired.  He was also 
advised that if he did not respond to the July 2000 letter 
within 30 days, the Board would assume he did not desire 
further representation, and it would proceed with the appeal.  
To date, the veteran has not responded.  

In light of the September 2004 non-compliance with the 
provisions of  38 C.F.R. 
§ 3.103(f), the Board has considered whether this matter 
should be remanded.  However, while the veteran's then-
counsel did not receive a copy of the rating decision, it is 
clear that the veteran did so, and the veteran's then-counsel 
received a copy of the Statement of the Case, after which a 
Substantive Appeal was filed.  The Board therefore does not 
find the veteran's due process rights were prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).    


FINDINGS OF FACT

1.  Anxiety with depression is manifested by nightmares, 
flashbacks, intrusive thoughts, increased startle reflex, 
diminished interest and energy, constricted affect, depressed 
mood, and hallucinations.

2.  Hemorrhoids are manifested by an internal hemorrhoid, a 
closed fistula, some thrombosis, and bleeding, but no 
evidence of secondary anemia or open fissures.

3.  The veteran's service-connected disabilities are anxiety 
with depression (rated 30 percent disabling); and hemorrhoids 
(rated 10 percent disabling), for a combined disability 
rating of 40 percent.  

4.  The service-connected disabilities do not result in 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anxiety with depression have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130 
Diagnostic Code (DC) 9400 (2005).

2.  The criteria for a rating in excess of 10 percent for 
hemorrhoids, postoperative, have not been met.  38 U.S.C.A. 
§§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.114 DC 7336 (2005).

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability are not met on 
either a schedular or an extraschedular basis. 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).  
Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated February 2003 and September 2003, the RO 
fully provided notice of elements of the evidence required to 
substantiate claims for an increased disability rating for 
anxiety with depression and for an increased disability 
rating for hemorrhoids.  Subsequent to the VA's advisement to 
the veteran of what evidence would substantiate these claims, 
the allocation of responsibility for obtaining such evidence, 
and advising the veteran that he should submit all relevant 
evidence, de novo review of the claims was accomplished in 
October 2004, and a Statement of the Case ("SOC") was 
issued.

The rating decision on appeal and the October 2004 SOC 
provided the veteran with specific information as to why the 
claims were being denied and of the evidence that was 
lacking.  The October 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claims.  

The veteran was specifically advised through the March 2003 
rating decision that in order to receive the next higher 
evaluation for anxiety with depression (50 percent) under the 
then applicable criteria, the evidence must show that he had 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Likewise, he was specifically advised through 
the March 2003 rating decision that in order to receive the 
next higher evaluation for hemorrhoids (20 percent) under the 
then applicable criteria, the evidence must show that he had 
persistent bleeding with secondary anemia or fissures.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
had ample time to respond to the March 2003 rating decision 
and the October 2004 SOC, so the timing of the October 2004 
SOC did not compromise the essential fairness of the 
adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran did not authorize, and VA did not obtain 
any private medical records.  VA obtained the veteran's VA 
medical records up to December 2003 and service medical 
records.  All of these records were reviewed by the RO.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA psychiatric 
and hemorrhoid examinations were conducted in February 2003.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claims, and 
the record is ready for appellate review.


Analyses of the Claims

The veteran argues that his mental disorder and hemorrhoidal 
disorder are more severe than is contemplated by the 
currently-assigned ratings.  He also contends that he is 
totally unemployable as a result of the service-connected 
disorders. Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that an emphasis be 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2, which requires that 
medical reports be interpreted in light of the whole recorded 
history and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for the evaluation of the complete medical 
history of the veteran's condition operate to protect 
veterans against an adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In resolving 
this factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1995).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  


Increased Rating for Anxiety with Depression

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2005).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DSM-IV).  GAF scores ranging from 51 to 60 
contemplate moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or, school functioning 
(e.g. few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The veteran's anxiety with depression is currently rated as 
30 percent disabling under 38 C.F.R. § 4.130, DC 9400.  Under 
DC 9400, a 30 percent rating is warranted for occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, DC 9400.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9400.

The record indicates the veteran underwent a VA psychiatric 
examination in February 2003.  He reported that he frequently 
experiences nightmares of rocket attacks and reported having 
flashbacks.  The veteran reported losing interest in simple 
pastimes that he used to pursue, such as reading and watching 
television.  He also reported diminished energy or desire to 
play sports.

Upon leaving the service, the veteran worked as a university 
security officer, a prison guard, and a bus driver.  He 
stated that the bus driving job was the only one which took 
him away from intrusive memories about Vietnam.  Regarding 
his other jobs, he claimed it was hard for him to keep an 
interest in what he was doing due to recollections of 
Vietnam.  The last time he held a steady job was two years 
previously.  He stated that since then, he has only held 
irregular jobs cleaning carpets and offices.

He reported being married for sixteen years to his current 
and second wife, with whom he has had two children.  He also 
has three children from a previous marriage.

The veteran admitted to past use of alcohol and marijuana, 
but denied current use, reporting he stopped both habits 3 to 
4 years ago.  He reported currently taking anti-depressant 
and anti-anxiety medications which he claims calm his nerves.



On mental status examination, the examiner noted that the 
veteran avoided direct gazes; and usually cast his eyes on 
the floor.  The veteran spoke in a very low voice, and seemed 
to have great difficulty expressing himself.  The VA examiner 
characterized this behavior as typical of psychomotor 
retardation.  However, the veteran was observed to be 
oriented in time and place.  He remembered one out of three 
words after five minutes; named the last four Presidents with 
some effort; and made several mistakes in serial seven 
subtractions.

The VA examiner characterized the veteran's affect as very 
constricted, his mood as suggestive of depression, his 
thought processes as fairly organized, and his insight and 
judgment as good.  The veteran denied suicidal impulses, 
admitting only to wishes of dying.  No evidence of delusions 
were noted.  The VA examiner assigned him a GAF score of 52.  

VA psychiatric outpatient treatment records show GAF scores 
declining from 60 in July 2001, October 2001, and January 
2002 to 55 in April, July, and December 2002 to 52 in March 
and June 2003.

The medical evidence of record indicates that the veteran's 
disability rating for anxiety with depression more closely 
approximates a continuation of his 30 percent evaluation.  
The record shows that he has significant occupational and 
social impairment, as evidenced by depressed mood, anxiety, 
flashbacks, chronic sleep impairment, and a decrease in work 
efficiency.

His reduced interest and energy for casual pastimes 
constitutes evidence of significant social impairment.  
However, he has maintained a second marriage for 16 years, 
which indicates he is capable of establishing and maintaining 
an effective social relationship.

As to occupational impairment, although the record shows that 
the veteran cannot perform certain occupational tasks, such 
as working as a prison guard, due to intrusive thoughts of 
Vietnam, it also shows that the veteran enjoyed his work as a 
bus driver, in part, because it was free of any intrusive 
thoughts of Vietnam, and that he mentioned no impairment of 
his ability to work as a janitor.  This constitutes evidence 
of a decrease in work efficiency, rather than an inability to 
establish and maintain an effective work relationship.

Regarding the next higher (50 percent) disability rating, the 
record contains no evidence of the following indicators of 
such rating: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.

Although the veteran exhibited some difficulty with short-
term memory, as evidenced by his recalling only one out of 
three words after five minutes, he exhibited no long-term 
memory loss, as evidenced by naming he last four Presidents.  
Impairment of both short-term and long-term memory is 
required under the criteria for a 50 percent disability 
rating.

Finally, although the veteran's GAF scores declined somewhat 
over the appeal period, they were all in the range of 51 to 
60, which is consistent with a moderate level of social and 
occupational impairment.

Because the preponderance of the evidence is against a rating 
in excess of 30 percent for anxiety with depression, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating for Hemorrhoids

The veteran's 10 percent rating for hemorrhoids under DC 7336 
contemplates external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
and evidencing frequent recurrences.  38 C.F.R. § 4.114 (a), 
DC 7336 (2005).  A higher and maximal 20 percent rating is 
warranted when there is persistent bleeding with secondary 
anemia or fissures.  Id.

At the February 2003 VA examination, the veteran described 
his hemorrhoid disorder as recurrent in nature with leakage 2 
to 3 times per day and fissure problems.  He reported having 
two prior hemorrhoidectomies and fissurectomies.  He denied 
thrombosis.

On physical examination, the veteran was noted to have a 
closed fistula and an internal hemorrhoid with some degree of 
thrombosis and bleeding.  No signs of anemia on CBC testing 
were found.  In sum, the veteran's hemorrhoid disorder is 
primarily manifested by an internal hemorrhoid, a closed 
fistula, some thrombosis, and bleeding but no evidence of 
secondary anemia or fissures.  Therefore, the preponderance 
of the evidence demonstrates that the veteran does not meet 
the criteria for a rating in excess of 10 percent for 
hemorrhoids.  The claim for a higher rating, therefore, must 
be denied.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

Total Disability Rating- Individual Unemployability

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  A claim 
for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2003).

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

With a combined disability rating of 40 percent, the veteran 
does not meet the schedular standards for consideration of a 
total rating.  There is also no basis for referral of this 
matter for extra-schedular consideration.  As was noted in 
the February 2003 VA psychiatric evaluation, the veteran is 
noted to have finished high school and had two years of 
college.  While it cannot be doubted that his service-
connected disorders have had an impact upon his 
employability, there has not been shown any "marked 
interference with employment or frequent periods of 
hospitalizations [due exclusively to service-connected 
disability] as to render impractical the application of 
regular rating standards."  Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1993) (quoting 38 C.F.R. § 3.321(b)(1)).  


ORDER

A disability rating in excess of 30 percent for anxiety with 
depression is denied.

A disability rating in excess of 10 percent for hemorrhoids 
is denied.

A total disability rating is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


